IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE                                      No. 84630
                     RESIGNATION OF JENNIFER J.
                     WALT, BAR NO. 3180.
                                                                               FILE
                                                                                MAY 1 2 202




                               ORDER GRANTING PETITION FOR RESIGNATION
                                 This is a joint petition by the State Bar of Nevada and attorney
                     Jennifer J. Walt for her resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not actively
                     practicing law in this state may resign from the state bar if certain
                     conditions are met. The petition includes statements from state bar staff
                     confirming that no disciplinary, fee dispute arbitration, or client security
                     fund matters are pending against Walt; and that she is current on all
                     membership fee payments and other financial commitments relating to her
                     practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                     approved, and the Board of Governors has approved the application for
                     resignation. See SCR 98(5)(a)(2). Walt acknowledges that her resignation
                     is irrevocable and that the state bar retains continuing jurisdiction with
                     respect to matters involving a past member's conduct prior to resignation.
                     See SCR 98(5)(c)-(d). Finally, Walt has submitted an affidavit of compliance
                     with SCR 115. See SCR 98(5)(e).




SUPREME COURT
       OF
     NEIMEM
                                                                                  24- iron,
(0) 1947A elattla.
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Jennifer J. Walt's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                cc:   Bar Counsel, State Bar of Nevada
                      Jennifer J. Walt
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA                                          2
(0) 1947A